Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koseki et al (9,985,567).
	Koseki et al teaches each of the two channels contains an actuation circuit and can be controlled by at least one control unit, the control unit 150 acts on the actuation circuits 140 in such a manner that in each case, the actuation circuit switches an electric power specified by 
controlled by the control unit in such a manner that the respective instantaneous channel power counteracts the overload (see col. 12 line 51 through col. 14 line 52).
Regarding claim 2-6, 8-10 (see figure 4 col. 18 line 5-59).
Regarding claim 7 (see col. 2 line 54 through col. 3 line 26).
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sworowski et al (DE 10 2016 221 250).
Sworowski et al teaches the control unit acts on the actuation circuits 190, 192 in such a manner that in each case, the actuation circuit switches an electric power specified by the 
Regarding claim 2 (see [0015], [0025]).
Regarding claims 5-7 (see [0005], [0017], [0018]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI H HUYNH whose telephone number is (571)272-4844.  The examiner can normally be reached on Monday - Friday 8:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI H HUYNH/Primary Examiner, Art Unit 3747